gf the treasur’ nepartment a internal_revenue_service washington d c aug -7 uniform issue list se tep rats al ar - tax exemft and government entities division legend ira x account d amount a date date date company a dear this is in response to a request you submitted on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you assert that your failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 d of the code was due to the failure of amount a to be deposited into an ira per your instructions you have documented that you have not used amount a for any other purposes you are years old you had an individual_retirement_arrangement ira ira x which was maintained by company a you telephoned company a on date to change the beneficiary of ira x as a result of this call company a mailed you a form for your signature you signed and returned the form to company a you believed instead that by signing this form you would only be changing the beneficiary of ira x on date amount a was transferred from ira x to account d anon-ira account an action you assert you did not request or intend account d is also maintained by in order page company a you assert that this transaction did not reflect your intent that amount a remain in an ira at all times you assert that you became aware that a taxable_distribution of amount a from ira x had taken place on date when you received a form 1099-r from company a date is outside the statutory 60-day window provided for rollovers you were unable to execute a timely rollover of amount a due to the expiration of the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 qd sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a page sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was due to the failure of amount a to be deposited into an ira per your instructions therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount a into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount a less amounts described below will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please address all correspondence to se t ep ra t3 oo yours if v4 rances v sloan n mahager employee_plans ‘technical group enclosures deleted copy of ruling letter notice of intention to disclose
